Citation Nr: 0625109	
Decision Date: 08/15/06    Archive Date: 08/24/06	

DOCKET NO.  05-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the benefit sought on appeal.  The 
veteran, who had active service from December 1966 to 
November 1968, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development prior to final appellate 
review.  In this regard, the Board believes that additional 
information should be obtained concerning the activities of 
the unit the veteran was assigned to while in Vietnam, 
Company C, 8th Engineering Battalion, 1st Cavalry Division.  

In a statement from the veteran received in April 2004 he 
related that while in Vietnam he was routinely airlifted by 
helicopter to different work sites in which he conducted 
field operations, such as building bridges, airstrips and 
landing zones, as well as blowing up enemy ammo dumps, 
hospitals and booby traps.  The veteran described some of 
these activities as occurring while under enemy fire.  The 
veteran also related in that statement that while in Vietnam 
he experienced mortar and rocket attacks on a daily basis.  
Also, in a statement received at the veteran's BVA hearing he 
related specific incidents which occurred while in Vietnam in 
which individuals were killed in action, including three 
individuals for which the veteran provided names and dates of 
the deaths.  In the first incident, the veteran related that 
an ammunition storage dump was attacked and a 150-milimeter 
projectile was blown up from the dump and came through the 
bunker roof hitting and killing an individual in May 1968.  
The veteran also described a midair collision between an Air 
Force C7-A and a CH-47 helicopter that occurred in 
October 1968 in which 11 individuals were killed including 
two individuals named by the veteran.  The RO has not had an 
opportunity to verify those incidents and has not sought to 
verify the activities of Company C of the 8th Engineering 
Battalion in an attempt to ascertain whether those activities 
comport with the veteran's April 2004 statement.  

The Board also observes that the veteran has not been 
afforded a VA examination in connection with his current 
claim.  However, the RO did not provide the veteran with such 
an examination because it had essentially been determined 
that no stressful incident had been verified and 
consequently, in the absence of a verified stressful 
incident, a diagnosis of PTSD related to service would not be 
supportable.  However, should a stressful incident be 
verified in connection with the development requested by the 
Board, it would be appropriate for the veteran to be afforded 
a VA examination to determine whether he meets the diagnostic 
criteria for a diagnosis of PTSD, and if so, whether that 
diagnosis is related to any stressful incident found to be 
established by the evidence of record.  

Lastly, the record also reflects that the veteran receives 
treatment from the VA outpatient clinic in Las Vegas, Nevada, 
and the last records obtained by the RO were dated prior to 
June 2003.  Since this case is being returned to the RO for 
additional development, any additional treatment records 
should be obtained and associated with the claims file.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should obtain and associate 
with the claims file psychiatric 
treatment records pertaining to the 
veteran from the VA outpatient clinic in 
Las Vegas, Nevada, from June 2003 to the 
present date.  

2.  The RO should seek verification of 
the stressful incidents related by the 
veteran in his April 2004 statement and 
the stressor statement dated in 
April 2006 received at the veteran's BVA 
hearing.  Specific attention should be 
directed to the activities of the 
veteran's unit while in Vietnam, Company 
C, 8th Engineering Battalion, 1st Cavalry 
Division, between February 1968 and 
November 1968 and whether that unit was 
involved in combat operations and whether 
that unit came under frequent mortar and 
rocket attacks.  Attention should also be 
directed to verifying the two incidents 
related by the veteran in his April 2006 
statement in which he related specific 
individuals were killed in action in 
May 1968 and October 1968.  This 
information should be sought from the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  The 
JSRRC should be requested to review any 
available unit history for the veteran's 
unit, and if possible, provide a copy of 
that unit history for the period of time 
between February 1968 to November 1968 
for inclusion in the veteran's claims 
file.  

3.  Following the receipt of a response 
from JSRRC, the RO should prepare a 
memorandum detailing the nature of any 
stressful incident which has been 
determined to be established by the 
record.  If no stressor has been 
verified, the RO should so state in its 
report and include this report in the 
claims file.  

4.  If the RO determines that a stressful 
incident has been established by the 
record, the veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of all psychiatric 
disorders that may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be accomplished.  
Regarding the claim for PTSD, the RO 
should provide the examiner with the 
summary of any stressor described above 
that has been found to be established by 
the record and the examiner should be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner is requested to 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims files or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



